Exhibit 10.2

 


VOTING AGREEMENT AMENDMENT

 

This Agreement dated December 10, 2003 amends the Voting Agreement dated
December 26, 2002 (the “Voting Agreement”) between Chase Corporation (the
“Company”) and the Trustees of the Edward L. Chase Revocable Trust (the
“Trust”). For good and valuable consideration, the receipt of which is hereby
acknowledged, the Company and the Trust hereby amend the Voting Agreement as
follows:

 

1. The first three lines of Section 1 are hereby amended to read as follows:

 

“For a period of ten (10) years commencing on January 28, 2003, or on any other
date in 2003 upon which the Company’s Annual meeting is held and ending on
January 28, 2013, or any other date in 2013…”

 

2. Section 2(a) is deleted in its entirety.

 

3. Section 2(d) is amended to read as follows: “Andrew Chase is Nominated by the
Nominating Committee for a directorship on the 2004 through 2012 BOD of the
Company.”

 

4.  Section 2(e) is amended to read as follows: “Andrew Chase is elected to the
position of director at each of the Company’s annual shareholders meetings in
2004 through 2012.

 

5.               Section 2(g) is deleted.

 

6.  Section 3 is amended by adding a new clause (v) as follows: “(v) Andrew
Chase for any reason informs the Trust that he no longer desires to serve as a
member of the Board of Directors.”

 

7. Section 4 is amended by inserting the following at the beginning of such
section: “Except in the case where the Trust shall have designated a person
other than Andrew Chase to serve as its representative on the BOD,…”

 

This Agreement shall take effect as an instrument under seal and shall be
governed by the substantive laws of the Commonwealth of Massachusetts.

 

In witness whereof, the parties have executed this instrument as of the date
first written above.

 

 

 

Edward L. Chase Revocable Trust

 

 

 

 

By:

/s/ Sarah Chase

 

 

 

 

 

 

 

 

Chase Corporation

 

 

 

 

By:

/s/ Everett Chadwick

 

 

Title: Vice President – Finance, CFO

 

--------------------------------------------------------------------------------